DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 05/18/20 has been considered by the Examiner and made of record in the application file.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-2, 4-5, 7 and 13-14, the claim elements:
“a storage control unit configured to divide…assigns…stores”
“a determination unit configured to determine”
“a readout unit configured to read…blocks” 
“an image input unit configured to acquire”
“an output unit configured to output”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2, 4-5, 7 and 13-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
paragraph 105: each functional unit constituting the recognition processing unit 1601 may be implemented by hardware. 
paragraph 107: Embodiment(s) of the present invention can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a non-transitory computer-readable storage medium to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits for performing the functions of one or more of the above-described embodiment(s).  The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD).TM.), a flash memory device, a memory card, and the like.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations and/or mathematical calculations).  
In claim 1, the steps of “a storage control unit configured to divide…. a feature image of a hierarchical layer that is made to be a processing target by the calculation units and store the respective blocks in any one of a predetermined number of memories; a determination unit configured to determine a memory access pattern, which is a pattern for reading blocks from the memories, … a readout unit configured to read blocks from the memories in accordance with the memory access pattern, wherein the storage control unit assigns repeatedly … the predetermined number of memories in a predetermined order from a head row/column along a row/column, in a second or subsequent row/column” are mathematical relationships.  The additional generic computer elements (“image processing apparatus”, “calculation units”, “hierarchical neural network”, “storage control unit”, “memories”, “determination unit” and “readout unit”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  Performance of a claim limitation using generic computer components does not preclude the claim limitation from being in the mathematical concepts grouping.  For example, in claim 1, the limitations could be performed by a human to analyze and manipulate network data models, with possible aid of paper and pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  
This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  According, independent claim 1 is not patent eligible.  Independent claims 13, 15 and 16 are rejected for similar reasons.

Regarding claim 2, the additional limitations (“in a case where a pixel sequence of interest arranged in a first direction in the feature image is divided into units of groups of a predetermined number of blocks, in a case where for each group, the predetermined number of blocks belonging to the group are stored in the predetermined number of memories, stores a block that is immediately below a block stored in a memory of a first position of the predetermined number in the block sequence of interest in a memory of a second position defined by the first position and the predetermined number, and the readout unit reads a block from the predetermined number of memories in one cycle according to the memory access pattern”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 2 is also not patent eligible.

Regarding claim 3, the additional limitations (“wherein the predetermined number is represented by N.sup.2 where N is an integer”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 3 is also not patent eligible.

Regarding claim 4, the additional limitations (“wherein the predetermined number of memories consists of memory 0 to memory N.sup.2-1, and the storage control unit, in a case where a block sequence of interest arranged in a first direction in the feature image is divided into units of groups of N.sup.2 blocks, in a case where for each group, the blocks 0 to N.sup.2-1 belonging to the group are stored in memories 0 to N.sup.2-1, stores a block that is immediately below a block stored in a memory p (p=0 to N.sup.2-1) in the block sequence of interest in a memory q (q=mod(p+N, N.sup.2))”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 4 is also not patent eligible.

Regarding claim 5, the additional limitations (“wherein the readout unit reads blocks from the memories 0 to N.sup.2-1 in one cycle in accordance with the memory access pattern”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 5 is also not patent eligible.

Regarding claim 6, the additional limitations (“wherein the constant number is N”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 6 is also not patent eligible.

Regarding claim 7, the additional limitations (“wherein the determination unit determines the memory access pattern based on information defining the operations for each hierarchical layer of the hierarchical neural network”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 7 is also not patent eligible.

Regarding claim 8, the additional limitations (“wherein the information defining operations for each hierarchical layer of the hierarchical neural network includes at least one of a presence or absence of pooling, a pooling window size, and a kernel size”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 8 is also not patent eligible.

Regarding claim 9, the additional limitations (“wherein the information defining operations for each hierarchical layer of the hierarchical neural network includes a combination of a presence or absence of sampling and a sampling rate”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 9 is also not patent eligible.
Regarding claim 10, the additional limitations (“wherein the hierarchical layer includes a side output hierarchical layer in the hierarchical neural network”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 10 is also not patent eligible.

Regarding claim 11, the additional limitations (“wherein a value of N is determined based on any one of a maximum kernel size, a maximum pooling window size, a sampling rate, and a stride interval used in all hierarchical layers of the hierarchical neural network”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 11 is also not patent eligible.

Regarding claim 12, the additional limitations (“wherein a value of N is determined in accordance with a throughput or a resource of the calculation units”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 12 is also not patent eligible.

Regarding claim 14, the additional limitations (“wherein the output unit outputs a result of detecting an object from an image, input to the hierarchical neural network, based on a result output from the hierarchical neural network by inputting the image to the hierarchical neural network”) do not integrate the mathematical relationship into a practical application or add significantly more to the mathematical relationship since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, claim 14 is also not patent eligible.

Relevant Prior Art Directed to State of Art
Temam (US 9,710,265 B1) is relevant prior art not applied in the rejection(s) above.  Temam discloses a first memory bank for storing input activations and a second memory bank for storing parameters used in performing computations. The computing unit includes at least one cell comprising at least one MAC operator that receives parameters from the second memory bank and performs computations. The computing unit further includes a first traversal unit that provides a control signal to the first memory bank to cause an input activation to be provided to a data bus accessible by the MAC operator. The computing unit performs one or more computations associated with at least one element of a data array, the one or more computations being performed by the MAC operator and comprising, in part, a multiply operation of the input activation received from the data bus and a parameter received from the second memory bank.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665